 

Exhibit 10(b)-15

 

[g352366kki001.gif]

TCF FINANCIAL CORPORATION

 

LETTER AGREEMENT

 

THIS LETTER AGREEMENT made and entered into as of December 14, 2009 between
[Name of Executive] (the “Executive”) and TCF Financial Corporation, a Delaware
Corporation (“TCF”).

 

Executive and TCF have been parties to an Employment Agreement dated January 1,
2008 (the “Employment Agreement”) and/or a Change in Control Agreement dated
January 1, 2008 (the “Change in Control Agreement”).

 

In exchange for good and valuable consideration, Executive and TCF agree to
terminate any Employment Agreement and Change in Control Agreement with the
Executive effective December 14, 2009.

 

In exchange for terminating Executive’s Employment Agreement and/or Change in
Control Agreement, TCF shall grant to Executive a restricted stock award
effective December 14, 2009.

 

IN WITNESS WHEREOF, the parties have duly executed this Letter Agreement as of
the day and year first written above.

 

ATTEST:

 

TCF FINANCIAL CORPORATION:

 

 

 

 

 

By:

 

 

Vice Chairman and Secretary

 

 

William A. Cooper

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

1

--------------------------------------------------------------------------------